DETAILED ACTION
Applicant's arguments filed on 05/31/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hopeton Walker on December 19, 2014.
The application has been amended as follows:
IN THE CLAIMS: 
Claim 5 has been canceled.
Claims 1 and 12-13 have been replaced with following:
	1. (Currently Amended) A semiconductor device for a non-isolated buck converter, the semiconductor device comprising: 
a first terminal connected to an input wiring to which an input voltage having a first ground potential as a reference is applied; 
a second terminal connected to one terminal of an inductor; 
a switching element disposed between the first terminal and the second terminal; 
a smoothing capacitor disposed between an output wiring and a conductive portion, wherein the conductive portion has the first ground potential; and 
a control circuit configured to control an output voltage in the output wiring to which another terminal of the inductor is connected and the smoothing capacitor is connected, by controlling an inductor current flowing through the inductor through switching control of the switching element, wherein 
the semiconductor device is operating with a second ground potential corresponding to a potential of the second terminal as a reference, and 
the control circuit includes a protecting circuit, wherein the protecting circuit is configured to: 
refer to a first evaluation voltage corresponding to a voltage between the first terminal and the second terminal at a sampling timing at which a first predetermined period of time has passed from turning off of the switching element; [[and ]]
perform a protecting operation that fixes the switching element to an off state, when an overvoltage state in which the first evaluation voltage exceeding a predetermined upper side determination voltage continues for at least a second predetermined period of an upper side determination time; and
perform the protecting operation when a low voltage state in which the first evaluation voltage is below a predetermined lower side determination voltage continues for at least a third predetermined period of a lower side determination time.
12. (Currently Amended) A non-isolated buck converter for generating an output voltage having a first ground potential as a first reference from an input voltage having the first ground potential as a second reference, the non-isolated buck converter comprising: 
an input wiring to which the input voltage is applied; 
an output wiring to which the output voltage is applied; 
a semiconductor device, wherein the semiconductor device comprises: 
a first terminal connected to the input wiring to which the input voltage having the first ground potential as the first reference is applied; 
a second terminal connected to one terminal of an inductor; 
a switching element disposed between the first terminal and the second terminal; and 
a control circuit configured to control the output voltage in the output wiring to which another terminal of the inductor is connected and a smoothing capacitor is connected, by controlling an inductor current flowing through the inductor through switching control of the switching element, wherein 
the semiconductor device is operating with a second ground potential corresponding to a potential of the second terminal as a third reference, and 
the control circuit includes a protecting circuit, wherein the protecting circuit is configured to: 
refer to a first evaluation voltage corresponding to a voltage between the first terminal and the second terminal at a sampling timing at which a first predetermined period of time has passed from turning off of the switching element; [[and ]]
perform a protecting operation that fixes the switching element to an off state, when an overvoltage state in which the first evaluation voltage exceeding a predetermined upper side determination voltage continues for at least a second predetermined period of an upper side determination time; and
perform the protecting operation when a low voltage state in which the first evaluation voltage is below a predetermined lower side determination voltage continues for at least a third predetermined period of a lower side determination time; 
the inductor disposed between the output wiring and the second terminal in the semiconductor device; and 
the smoothing capacitor disposed between the output wiring and a conductive portion having the first ground potential.
13. (Currently Amended) A power supply device, comprising: 
a rectifying circuit configured to subject an alternating-current voltage to a full-wave rectification process;
a smoothing circuit configured to: 
subject the alternating-current voltage after the full-wave rectification process to a smoothing process; and 
output a voltage based on the smoothing process; and 
a non-isolated buck converter, wherein 
the non-isolated buck converter is configured to receive the outputted voltage from the smoothing circuit as an input voltage,
the non-isolated buck converter is configured to generate an output voltage having a first ground potential as a first reference from the input voltage having the first ground potential as a second reference, and
the non-isolated buck converter comprises:
a semiconductor device comprising:
a first terminal connected to an input wiring to which the input voltage having the first ground potential as the first reference is applied; 
a second terminal connected to one terminal of an inductor; 
a switching element disposed between the first terminal and the second terminal; and 
a control circuit configured to control the output voltage in an output wiring to which another terminal of the inductor is connected and a smoothing capacitor is connected, by controlling an inductor current flowing through the inductor through switching control of the switching element, wherein
the semiconductor device is operating with a second ground potential corresponding to a potential of the second terminal as a third reference, and 
the control circuit includes a protecting circuit, wherein the protecting circuit is configured to:
refer to a first evaluation voltage corresponding to a voltage between the first terminal and the second terminal at a sampling timing at which a first predetermined period of time has passed from turning off of the switching element; [[and ]]
perform a protecting operation that fixes the switching element to an off state, when an overvoltage state in which the first evaluation voltage exceeding a predetermined upper side determination voltage continues for at least a second predetermined period of an upper side determination time; and
perform the protecting operation when a low voltage state in which the first evaluation voltage is below a predetermined lower side determination voltage continues for at least a third predetermined period of a lower side determination time;
the inductor disposed between the output wiring and the second terminal in the semiconductor device; and 
the smoothing capacitor disposed between the output wiring and a conductive portion having the first ground potential.

Reasons for Allowance
Claims 1-4 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12-13; prior art of record fails to disclose either by itself or in combination:  “… refer to a first evaluation voltage corresponding to a voltage between the first terminal and the second terminal at a sampling timing at which a first predetermined period of time has passed from turning off of the switching element; 
perform a protecting operation that fixes the switching element to an off state, when an overvoltage state in which the first evaluation voltage exceeding a predetermined upper side determination voltage continues for at least a second predetermined period of an upper side determination time; and
perform the protecting operation when a low voltage state in which the first evaluation voltage is below a predetermined lower side determination voltage continues for at least a third predetermined period of a lower side determination time...”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are listed in the PTO-892. However, none of the prior art discloses the power converter with the operation showing the three different time period.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838